       Case 9:19-cv-00067-DLC Document 126 Filed 07/30/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION


 EUGENE DESHANE MITCHELL,
 SHAYLEEN MEUCHELL, on their                     CV 19–67–M–DLC
 own behalf and as next friend of B.M.,

                       Plaintiffs,                ORDER

        vs.

 THE MONTANA CIVIL
 ASSISTANCE GROUP, VAN NESS
 BAKER, JR., and JASON HAACK,

                       Defendants.

       Before the Court is Plaintiffs’ Motion to Dismiss Claims Against the

Montana Civil Assistance Group and Van Ness Baker. (Doc. 125.) Having

reviewed the motion,

      IT IS ORDERED that the Motion (Doc. 125) is GRANTED. Defendants the

Montana Civil Assistance Group and Van Ness Baker, Jr. are DISMISSED with

prejudice.

      DATED this 30th day of July, 2021.
